*1069Claimant worked for a temporary employment agency for approximately eight months. She was assigned to work for one of the employer’s clients as a claims operator handling telephone calls during a substantial part of the work day. Due to problems with her hearing, claimant requested to be reassigned to another position. The employer’s client service manager instructed claimant to see the recruitment manager and to retest for another position. Claimant apparently never did so and, although the employer had other jobs available, claimant did not return to work. Following various hearings, the Unemployment Insurance Appeal Board ruled, among other things, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause, and it adhered to its decision upon reconsideration. This appeal ensued.
Inasmuch as claimant left her position while continuing work was available without exploring other employment options with the employer, substantial evidence supports the Board’s decision that claimant left her job without good cause (see Matter of Oku [Commissioner of Labor], 1 AD3d 684 [2003]). Claimant’s testimony that she was removed from her position presented a credibility issue for the Board to resolve (see Matter of Dragoi [Commissioner of Labor], 288 AD2d 685, 686 [2001]). Therefore, we find no reason to disturb the Board’s decision.
Cardona, P.J., Peters, Carpinello, Kane and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.